DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
In response to communications filed on 21 October 2020, claims 1, 5-7, and 9-10 are presently pending in the application, of which, claims 1 and 6 are presented in independent form. The Examiner acknowledges amended claims 1 and 6. Claims 2-4 and 8 were previously cancelled and newly added claims 9 and 10.

Response to Remarks/Arguments
Applicant’s arguments with respect to claims 1, 5-7, and 9-10 are directed to amended features and have been incorporated into the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable by Kanbe, Takashiro et al (U.S. 2014/0067089 and known hereinafter as Kanbe) in view of Matsuzaki, Natsume, et al (U.S. 2011/0119458 and known hereinafter as Matsuzaki).

As per claim 1, Kanbe teaches a relay device, adapted to relay data between a control device and a device (e.g. Kambe, see paragraph [0016] and Figure 1, which discloses a controller and a terminal device that communicate between each other.), wherein the device is a control object of the control device, and operates according to a setting information which is information representing an operational setting of the device (e.g. Kambe, see paragraphs [0036-0046] and Figure 1, which discloses configuration information that allows the controller to control the terminal device.), the control method of the relay device is characterized in that: 
the relay device comprises a storage element, and the storage element stores backup data of the setting information stored in the device (e.g. Kambe, see paragraphs [0036-0046, 0093] which discloses a storage unit that stores backup data.); 
the control method of the relay device comprising:
a determination element, determining whether the setting information stored in the device and acquired from the device is consistent with the backup data stored in the storage element by comparing the backup data with the setting information (e.g. Kambe, see paragraphs [0090-0099] which discloses comparing information to determine whether the terminal device needs maintenance to be performed, where the generated specification difference information is output to the notification unit together with the information indicating the comparison unit.); and 
a processing execution element, executing a specified processing for eliminating inconsistency when a determination result of the comparision by the determination element is the inconsistency between the backup data and the setting information (e.g. Kambe, see paragraphs [0090-0099] which discloses comparing information to determine whether the terminal device needs maintenance to be performed, where the generated specification difference information is output to the notification unit together with the information indicating the comparison unit. See further, paragraph [0093], where the specification information database is updated, it is desirable to perform backup, including previous history information. Additionally, see paragraph [0104], which discloses that it is desirable to perform backup, including previous history information when the master information database is updated. Furthermore, see [0109], which discloses actual condition information compared with the specification information may be the actual condition information extracted.).
Although Kambe teaches a relay device for updating and transmitting information, it does not explicitly disclose wherein the specified processing comprises: sending the backup data to the device to update the setting information stored in the device.
Matsuzaki teaches wherein the specified processing comprises: 
sending the backup data to the device to update the setting information stored in the device (e.g. Matsuzaki, see paragraphs [0132-0134, 0139, 0161], which discloses based on the transfer condition setting, the backup data is transmitted (e.g. sending) to the backup device 
wherein the relay device is an IO-Link master, and the device is an IO-Link device, the relay device compares the backup data with the setting information according to a comparison instruction received from the control device (e.g. Matsuzaki, see paragraph [0071-0078], which discloses a backup device receives data transmitted from an information terminal device, where an exchange information transmit receives the exchange information from another device and a request for transferring the data to a relay device where the backup data receiving unit is operable to receive the data related to the request.); and
the relay device updates the setting information stored by the device with the backup data stored by the relay device according to a restore instruction received from the control device (e.g. Matsuzaki, see paragraph [0165], which discloses the backup device includes restore instructions to allow the original data to be restored. See also paragraph [0133], which discloses upon the setting of the transfer condition by the transfer condition setting unit, the device generates, using the backup information generating unit, data to be transferred to the relay device based on predetermined information, such as a transmission source address, an address of the backup device that is the final destination and information identifying the data to be backed up), and the relay device updates the backup data stored by the relay device with the setting information stored by the device (Matsuzaki, see paragraphs [0084-0095], which discloses the backup information generating unit and the setting unit work in concert with one another to provide transfer condition information that allows the backup unit to transfer data that is data selected by the backup image selecting unit to be the generated data transmitted.) according to a backup data update instruction received from the control device (Matsuzaki, see paragraphs [0132-0135], which discloses using the transfer condition setting unit, the device sets the transfer condition information for the selected data to be backed up. The transfer condition may be manually set by the .
Kanbe is directed to maintenance support system that relays information to a plurality of devices. Matsuzaki is directed to relay devices that allow a user to backup data. Both are analogous art, because they transmit backup data (e.g. information) between a source and target device and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Kanbe with the teachings of Matsuzaki to include the claimed feature with the motivation to backing up data to devices.

As per claim 5, Kanbe teaches the relay device as claimed in the claim 1, wherein the device can be an IO-Link device (e.g. Kambe, see paragraphs [0036-0046, 0093] which discloses a display unit that functions as an IO-link device, where input may be received and output is displayed.). 

As per claim 6, Kanbe teaches a control method of a relay device, wherein the relay device relays data between a control device and a device (e.g. Kambe, see paragraph [0016] and Figure 1, which discloses a controller and a terminal device that communicate between each other.), and the device is a control object of the control device, and operates according to a setting information which is information representing an operation setting of the device (e.g. Kambe, see paragraphs [0036-0046] and Figure 1, which discloses configuration information that allows the controller to control the terminal device.), the control method of the relay device is characterized in that: 
the relay device comprises a storage element, and the storage element stores backup data of the setting information stored in the device (e.g. Kambe, see paragraphs [0036-0046, 0093] which discloses a storage unit that stores backup data.), the control method of the relay device comprising: 
a determination step, determining whether the setting information stored by the device and acquired from the device is consistent with the backup data stored in the storage element by comparing the backup data with the setting information (e.g. Kambe, see paragraphs [0090-0099] which discloses comparing information to determine whether the terminal device needs maintenance to be performed, where the generated specification difference information is output to the notification unit together with the information indicating the comparison unit. See further, paragraph [0093], where the specification information database is updated, it is desirable to perform backup, including previous history information.); and 
a processing execution step, executing a specified processing for eliminating inconsistency when a determination result of the comparison by the determination step is inconsistency of the backup data and the setting information (e.g. Kambe, see paragraphs [0090-0099] which discloses comparing information to determine whether the terminal device needs maintenance to be performed, where the generated specification difference information is output to the notification unit together with the information indicating the comparison unit. See further, paragraph [0093], where the specification information database is updated, it is desirable to perform backup, including previous history information. Additionally, see paragraph [0104], which discloses that it is desirable to perform backup, including previous history information when the master information database is updated. Furthermore, see [0109], which discloses actual condition information compared with the specification information may be the actual condition information extracted.).

Matsuzaki teaches wherein the specified processing comprises: 
sending the backup data to the device to update the setting information stored in the device (e.g. Matsuzaki, see paragraphs [0132-0134, 0139, 0161], which discloses based on the transfer condition setting, the backup data is transmitted (e.g. sending) to the backup device that includes predetermined information (e.g. setting information) that is to be stored on the backup device, where the transmission occurs via a relay device.),
wherein the relay device is an IO-Link master, and the device is an IO-Link device, the relay device compares the backup data with the setting information according to a comparison instruction received from the control device (e.g. Matsuzaki, see paragraph [0071-0078], which discloses a backup device receives data transmitted from an information terminal device, where an exchange information transmit receives the exchange information from another device and a request for transferring the data to a relay device where the backup data receiving unit is operable to receive the data related to the request.); and
the relay device updates the setting information stored by the device with the backup data stored by the relay device according to a restore instruction received from the control device (e.g. Matsuzaki, see paragraph [0165], which discloses the backup device includes restore instructions to allow the original data to be restored. See also paragraph [0133], which discloses upon the setting of the transfer condition by the transfer condition setting unit, the device generates, using the backup information generating unit, data to be transferred to the relay device based on predetermined information, such as a transmission source address, an address of the backup device that is the final destination and information identifying the data to be backed up), and the relay device updates the backup data stored by the relay device with the setting information stored by the device (Matsuzaki, see paragraphs [0084-0095], which discloses the backup information generating unit and the setting unit work in concert with one another to provide transfer condition information that allows the backup unit to transfer data that is data selected by the backup image selecting unit to be the generated data transmitted.) according to a backup data update instruction received from the control device (Matsuzaki, see paragraphs [0132-0135], which discloses using the transfer condition setting unit, the device sets the transfer condition information for the selected data to be backed up. The transfer condition may be manually set by the user, or automatically set by the device in accordance with the information relating to the data, such as the date when the data is acquired.).
Kanbe is directed to maintenance support system that relays information to a plurality of devices. Matsuzaki is directed to relay devices that allow a user to backup data. Both are analogous art, because they transmit backup data (e.g. information) between a source and target device and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Kanbe with the teachings of Matsuzaki to include the claimed feature with the motivation to backing up data to devices.

As per 7, the modified teachings of Kanbe with Matsuzaki teaches a computer readable non-transitory recording medium recording a control program, adapted to control a computer to execute the steps of the claim 6, such that the computer functions as the relay device (The Examiner notes that explicit features are presumed to be incorporated from independent claim 6 and therefore have been incorporated into the rejection.). 

(Matsuzaki, see paragraphs [0132-0135], which discloses using the transfer condition setting unit, the device sets the transfer condition information for the selected data to be backed up. The transfer condition may be manually set by the user, or automatically set by the device in accordance with the information relating to the data, such as the date when the data is acquired.).

As per claim 10, the modified teachings of Kanbe with Matsuzaki teaches the relay device as claimed in claim 1, wherein, sending the setting information stored in the device to the storage element to update the backup data stored in the storage element is automatically executed in condition where the setting information of the device is changed by a user (Matsuzaki, see paragraphs [0132-0135], which discloses using the transfer condition setting unit, the device sets the transfer condition information for the selected data to be backed up. The transfer condition may be manually set by the user, or automatically set by the device in accordance with the information relating to the data, such as the date when the data is acquired.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        January 27, 2021